DETAILED ACTION

Response to Amendment
1.	The amendment filed on 5/10/2021 has been entered.
	Claims 1, 3 and 8 have been amended.
	Claims 1-20 are pending.
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the surface of each RDL of the plurality of RDLs farthest from the interconnect structure which is curved (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin.
Lin discloses in Fig. 8 a semiconductor device comprising: an interconnect structure (e.g. element 18);  a plurality  of conductive pads (e.g. element 26) electrically connected to the interconnect structure; a plurality of bumps (e.g. element 40);  a plurality of redistribution lines (RDLs) (e.g. element 30, multiple RDL lines formed in multiple polymer layers are suggested ¶[0013]) wherein each  RDL of the plurality of RDLs electrically connects a conductive pad of the  plurality of conductive pads to a corresponding bump of the plurality of bumps, and a surface of each RDL of the plurality of RDLs farthest from the  interconnect structure is curved (e.g. annotated element CURV shown below);  and a protection layer (e.g. element 28) over the plurality of  RDLs, wherein the protective layer is free of a void. Note that similar to Applicant’s teaching (see ¶¶[0027 and 0036]), Lin discloses an opening of the trench (e.g. the concave portion of element 30) larger than the bottom portion of the trench and the rounded shape of the top portion of element 30 which is equivalent to Applicant’s RDL structure; thus the limitation “… wherein the protective layer is free of a void” is met.

Re claim 18, Lin discloses a passivation layer (e.g. element 24) between the plurality of RDLs and the interconnect structure.    
Re claim 19, Lin discloses wherein a first conductive pad of the plurality of conductive pads is offset from a first bump of the plurality of bumps, and the first conductive pad is electrically connected to the first bump by a first RDL of the plurality of RDLs.    
Re claim 20, Lin discloses wherein each of the plurality of RDLs comprises tapered sidewalls (e.g. sidewalls of element 30).     

    PNG
    media_image1.png
    1069
    1119
    media_image1.png
    Greyscale

Response to Arguments
6.	Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive. Applicant argues that the Office action failed to address the recitation calling for “a .
Allowable Subject Matter
7.	Claims 1-15 are allowed.
8.	The following is a statement of reasons for the indication of allowable subject matter:  See Applicant’s Remarks (page 7, lines 1-15) filed on 5/10/2021.
 Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al. (USPAT 10,453,811) teaches an interconnect structure and PPI involving high-aspect ratio structures.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893